MEMORANDUM **
*812Taxpayer Edward K. Metcalf appeals pro se the tax court’s order denying his claim for overpayment of taxes on his individual retirement account (“IRA”) income for the 1996 tax year. We have jurisdiction to review the final order of the tax court under 26 U.S.C. § 7482. We review the tax court’s legal conclusions de novo, and its factual findings for clear error. Estate of Rapp v. Comm’r, 140 F.3d 1211, 1215 (9th Cir.1998). We affirm.
The tax court properly denied Metcalfs claim for overpayment because Metcalfs 1996 IRA distribution was taxable as income when Metcalf failed to roll over the distribution into another IRA account within 60 days of receipt. See 26 U.S.C. § 408(d)(l)(3).
Metcalfs contention that 26 U.S.C. § 6511(a) allows three years to roll over his IRA distribution lacks merit because that provision refers only to the time in which an amended return may be filed. See 26 U.S.C. § 6511(a); see also Anderson v. United States, 966 F.2d 487, 488 n. 2 (9th Cir.1992).
Metcalfs remaining contentions also lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.